Case 2:20-cv-01324-JCM-EJY Document 1-4 Filed 07/17/20 Page 1 of 3




                     Exhibit “C”
                Plaintiff's Request for Exemption
             Case 2:20-cv-01324-JCM-EJY Document 1-4 Filed 07/17/20 Page 2 of 3
                                                                                    Electronically Filed
                                                                                    7/8/2020 8:58 AM
                                                                                    Steven D. Grierson
                                                                                    CLERK OF THE COURT
      REA
 1.
      Justin L. Dewey, Esq.
      Nevada Bar No. 14508
 2.
      Tingey & Tingey
      2001 W. Charleston Blvd.
 3.
      Las Vegas, Nevada 89102
      Telephone: (702) 333·0000
 4.
      Facsimile: (702) 333·0001
      justin@tingeylawfirm.com
 5.
      Attorney for Plaintiff
 6.
                                                  DISTRICT COURT
 7.
                                             CLARK COUNTY, NEVADA
 8.

 9.
       JESSICA LIS,                                               Case No: A-20-816280-C
                                                                  Dept No: XIV
10.
                         Plaintiff,
       vs.
11.
       WALMART INC.,
12.
                         Defendant.
13.

14.                  PLAINTIFF’S REQUEST FOR EXEMPTION FROM ARBITRATION

15.            COMES NOW plaintiff Jessica Lis, by and through the attorney, Justin L. Dewey, Esq. of the

16. law firm Tingey & Tingey, and petitions that the above-entitled matter be exempted from arbitration

17. pursuant to Nevada Arbitration Rules 3 and 5, as this case:

18.            1.   _____     presents a significant issue of public policy;
               2.    X        involves an amount in issue in excess of $50,000;
19.
               3.   _____     unusual circumstances which constitute good cause for removal.
20.
               On July 16, 2018, the plaintiff was injured as the result of an unsafe condition (wet floor)
21.
      that existed on the property of defendant Walmart Inc., located in Clark County, Nevada. As a
22.
      result of the injury, the plaintiff had medical treatment including a knee surgery. The total amount
23.
      of the known special damage is $60,969.55, summarized as follows:
24.
                      Surgical Arts Center                                     $29,182.00
25.                   Knee and Shoulder Institute                               15,905.00
                      Centennial Hills Hospital                                  1,885.00
26.                   Shadow Emergency Physicians                                  853.00
                      Desert Radiology                                           5,053.55
27.                   Las Vegas Spine & Pain Center                              3,335.00
                      UNLV Family Medicine                                         151.00
28.                   Mountain View Hospital ER at Aliante                       4,078.00
                      Fremont Emergency Associates                                 486.00
29.                   Radiology Specialists                                         41.00

30.
                                                             1
                                            Case Number: A-20-816280-C
         Case 2:20-cv-01324-JCM-EJY Document 1-4 Filed 07/17/20 Page 3 of 3




 1.         Based on the standard applied to a petition for exemption and the allegations stated by the

 2. plaintiff, it appears that the reasonable value of this case is such that it should be removed from the

 3. arbitration program.

 4.         I hereby certify pursuant to NRCP 11 this case to be within the exemption marked above and

 5. I am aware of the sanctions which may be imposed against any attorney or party who without good

 6. cause or justification attempts to remove a case from the arbitration program.

 7.         Dated this 7th day of July 2020.

 8.                                              Tingey & Tingey

 9.
                                                 ______________________
10.                                              Justin L. Dewey, Esq.
                                                 2001 W. Charleston Blvd.
11.                                              Las Vegas, NV 89102
                                                 Attorney for Plaintiff
12.
                                       CERTIFICATE OF SERVICE
13.
            I hereby certify that the foregoing PLAINTIFF’S REQUEST FOR EXEMPTION FROM
14.
      ARBITRATION was served to the following:
15.
    Latisha Robinson, Esq.
16. Phillips, Spallas & Angstadt
    504 South Ninth Street
17. Las Vegas, NV 89101
    Attorney for Defendant
18.

19.
                       8th day of July 2020.
            Dated this ___

20.
                                                 __________________________________
21.                                              An Employee of Tingey & Tingey

22.

23.

24.

25.

26.

27.

28.

29.

30.
                                                       2
